DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the trademarks WIFI [paragraph 0048] and INTEL [paragraph 0103], have been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology. 
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 7-8, 10-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker (US 20140236542 A1) hereinafter referred to as Abhyanker in view of Herzog et al., (US 20110311094 A1) hereinafter referred to as Herzog.
Regarding Claims 1 and 11, Abhyanker discloses A computer-implemented method comprising: maintaining a user account database, the user account database comprising data records representing a plurality of user accounts, [Abstract, providing a plurality of user profiles] 
each user account of the plurality of user accounts being associated with location data; [Abstract, each user profile in the plurality of user profiles including an associated specific geographic location] 
receiving a request, from a device associated with a requesting user account, to associate the requesting user account with a verified location; [paragraph 0149, The neighbor's data 1916 may generally refer to relationships among registered users of the global neighborhood environment 1800 (e.g., the privacy server 2900 of FIG. 29) that have been verified and the user has requested another individual to join the system as neighbor 1916, and the request may be accepted]
Abhyanker does not explicitly teach generating and sending, to the device associated with the requesting user account and based on the verified location, one or more location tests, each location test of the one or more location tests comprising a digital representation of a location, and an input interface, the input interface comprising interactive input options for the requesting user account; determining result data for the one or more location tests based on input from the device associated with the requesting user account in response to receiving the one or more location tests; and based on the result data, determining a degree of association between the requesting user account and the verified location in the user account database.
Herzog teaches generating and sending, to the device associated with the requesting user account and based on the verified location, one or more location tests, each location test of the one or more location tests comprising a digital representation of a location, and an input interface, [paragraph 0030, Pattern generating system 300 may generate a pattern that includes information about the visit, such as the address or map coordinates for the location that will provide a proof of visit. Additional information may also be included, such as the location owner name, account numbers, the action taken on the premises, and so forth. Pattern generating system 300 may use location owner key 330 to cryptographically encrypt or sign the pattern so that a third party intercepting the pattern could not fake a visit] 
the input interface comprising interactive input options for the requesting user account; [paragraph 0003, The technique may further include receiving a visit proof from a participant of a location based service. The visit proof may be a captured pattern from the pattern generator] 
determining result data for the one or more location tests based on input from the device associated with the requesting user account in response to receiving the one or more location tests; [paragraph 0040, visit verification server 210 may receive a photograph of a bar code, a scanned image, a sound file of a recorded tone, a wireless signal exchange, an alphanumeric string or other unique pattern that includes information unique to a specific visit by a participant]
and based on the result data, determining a degree of association between the requesting user account and the verified location in the user account database. [paragraph 0041, visit verification server 210 may extract location information from the visit proof. Location information may include a unique location identifier assigned to the location owner. Visit verification server 210 may then identify and retrieve its copy of the location owner key using the location information. Visit verification server 210 may decrypt the visit proof with the location owner key. Visit verification server 210 may decode or convert the visit proof into data components that contain information about the location where the visit proof was obtained, and other data captured according to the location owner's specifications. The visit proof may be authenticated based on the location owner key. In an embodiment, a service such as MICROSOFT.RTM. LIVE provided by MICROSOFT CORPORATION, Redmond, Wash., and associated security credentials (e.g., LiveID), may facilitate identification and authentication of the participant and/or the location owner] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Herzog with the disclosure of Abhyanker. The motivation or suggestion would have been to verify that each user of a community network lives at a residence associated with an address within the community network. (paragraph 0017)
Regarding Claims 2 and 12, Abhyanker discloses determining a degree of association between the requesting user account and the verified location comprises analyzing the number of success indicators and the number of failure indicators to determine whether a verification metric is met, and only in response to determining that the verification metric is met, associating the requesting user account with the verified location in the user account database. [paragraph 0162, If it is determined that depth is more than maximum allowable degrees of separation then it may repeat the operation 2406. In operation 2414, if may be determined that the depth of the geographical location (e.g., the geographical location 4004 of FIG. 40A) is less than maximum degrees of separation then the neighbors (e.g., the neighbor 2920 of FIG. 29) list for person P may be processed. In operation 2416, it may be determined whether all the neighbors (e.g., the neighbor 2920 of FIG. 29) in the neighborhood (e.g., the neighborhood 2902A-N of FIG. 29) have been processed or not. If all the friends are processed it may be determined the queue is empty – the success or failure indicators are the allowable degrees of separation]
Abhyanker does not explicitly teach wherein: a digital representation of a location comprises a digital image of a physical location being displayed on the device associated with the requesting user account; determining result data for the one or more location tests comprises determining a number of success indicators and a number of failure indicators for the one or more location tests based on the input from the device associated with the requesting user account, the input from the device comprising one or more input activities occurring during the display of particular digital image of a physical location.
Herzog teaches wherein: a digital representation of a location comprises a digital image of a physical location being displayed on the device associated with the requesting user account; [paragraph 0040, visit verification server 210 may receive a photograph of a bar code, a scanned image, a sound file of a recorded tone, a wireless signal exchange, an alphanumeric string or other unique pattern that includes information unique to a specific visit by a participant] 
determining result data for the one or more location tests comprises determining a number of success indicators and a number of failure indicators for the one or more location tests based on the input from the device associated with the requesting user account, the input from the device comprising one or more input activities occurring during the display of particular digital image of a physical location; [paragraph 0041, visit verification server 210 may extract location information from the visit proof. Location information may include a unique location identifier assigned to the location owner. Visit verification server 210 may then identify and retrieve its copy of the location owner key using the location information. Visit verification server 210 may decrypt the visit proof with the location owner key. Visit verification server 210 may decode or convert the visit proof into data components that contain information about the location where the visit proof was obtained, and other data captured according to the location owner's specifications. The visit proof may be authenticated based on the location owner key. In an embodiment, a service such as MICROSOFT.RTM. LIVE provided by MICROSOFT CORPORATION, Redmond, Wash., and associated security credentials (e.g., LiveID), may facilitate identification and authentication of the participant and/or the location owner] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Herzog with the disclosure of Abhyanker. The motivation or suggestion would have been to verify that each user of a community network lives at a residence associated with an address within the community network. (paragraph 0017)
Regarding Claims 3 and 13, Abhyanker discloses wherein analyzing the number of success indicators and the number of failure indicators to determine whether a verification metric is met comprises determining that the number of success indicators is only greater than or equal to a threshold number of success indicators and determining that the number of success indicators is only less than a threshold number of failure indicators to meet the verification metric. [paragraph 0162, If it is determined that depth is more than maximum allowable degrees of separation then it may repeat the operation 2406. In operation 2414, if may be determined that the depth of the geographical location (e.g., the geographical location 4004 of FIG. 40A) is less than maximum degrees of separation then the neighbors (e.g., the neighbor 2920 of FIG. 29) list for person P may be processed. In operation 2416, it may be determined whether all the neighbors (e.g., the neighbor 2920 of FIG. 29) in the neighborhood (e.g., the neighborhood 2902A-N of FIG. 29) have been processed or not. If all the friends are processed it may be determined the queue is empty – the success or failure indicators are the allowable degrees of separation and the threshold is the “maximum allowable degrees of separation”]
Regarding Claims 4 and 14, Abhyanker discloses determining result data for the one or more location tests comprises concurrently determining a number of success indicators and a number of failure indicators for the one or more location tests based on the input from the device associated with the requesting user account, [paragraph 0162, If it is determined that depth is more than maximum allowable degrees of separation then it may repeat the operation 2406. In operation 2414, if may be determined that the depth of the geographical location (e.g., the geographical location 4004 of FIG. 40A) is less than maximum degrees of separation then the neighbors (e.g., the neighbor 2920 of FIG. 29) list for person P may be processed. In operation 2416, it may be determined whether all the neighbors (e.g., the neighbor 2920 of FIG. 29) in the neighborhood (e.g., the neighborhood 2902A-N of FIG. 29) have been processed or not. If all the friends are processed it may be determined the queue is empty – the success or failure indicators are the allowable degrees of separation and the threshold is the “maximum allowable degrees of separation” and the successes or failures are concurrently determined]
Abhyanker does not explicitly teach wherein: a digital representation of a location comprises multiple digital images of a physical location being displayed concurrently on the device associated with the requesting user account; the input from the device comprising one or more input activities occurring during the concurrent display of the multiple digital images; determining a degree of association between the requesting user account and the verified location comprises analyzing the number of success indicators and the number of failure indicators to determine whether a success metric is met, and only in response to determining that the success metric is met, associating the requesting user account with the verified location in the user account database.
Herzog teaches wherein: a digital representation of a location comprises multiple digital images of a physical location being displayed concurrently on the device associated with the requesting user account; [paragraph 0040, visit verification server 210 may receive a photograph of a bar code, a scanned image, a sound file of a recorded tone, a wireless signal exchange, an alphanumeric string or other unique pattern that includes information unique to a specific visit by a participant – received pattern is from the generated location test which includes a multitude of possible test including multiple digital images] 
the input from the device comprising one or more input activities occurring during the concurrent display of the multiple digital images; [paragraph 0003, The technique may further include receiving a visit proof from a participant of a location based service. The visit proof may be a captured pattern from the pattern generator] [paragraph 0040, visit verification server 210 may receive a photograph of a bar code, a scanned image, a sound file of a recorded tone, a wireless signal exchange, an alphanumeric string or other unique pattern that includes information unique to a specific visit by a participant – received pattern is from the generated location test which includes a multitude of possible test including multiple digital images] 
determining a degree of association between the requesting user account and the verified location comprises analyzing the number of success indicators and the number of failure indicators to determine whether a success metric is met, and only in response to determining that the success metric is met, associating the requesting user account with the verified location in the user account database. [paragraph 0041, visit verification server 210 may extract location information from the visit proof. Location information may include a unique location identifier assigned to the location owner. Visit verification server 210 may then identify and retrieve its copy of the location owner key using the location information. Visit verification server 210 may decrypt the visit proof with the location owner key. Visit verification server 210 may decode or convert the visit proof into data components that contain information about the location where the visit proof was obtained, and other data captured according to the location owner's specifications. The visit proof may be authenticated based on the location owner key. In an embodiment, a service such as MICROSOFT.RTM. LIVE provided by MICROSOFT CORPORATION, Redmond, Wash., and associated security credentials (e.g., LiveID), may facilitate identification and authentication of the participant and/or the location owner] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Herzog with the disclosure of Abhyanker. The motivation or suggestion would have been to verify that each user of a community network lives at a residence associated with an address within the community network. (paragraph 0017)
Regarding Claims 5 and 15, Abhyanker discloses further comprising: receiving data representing an interest interaction event, the interest interaction event corresponding to an interaction between a verified user account associated with the verified location and an interest entity, the interest entity being located at or within physical boundaries of the verified location; wherein generating the one or more location tests comprises generating at least one location test in which digital representation of a location is a digital representation of the interest entity. [paragraph 0162, If it is determined that depth is more than maximum allowable degrees of separation then it may repeat the operation 2406. In operation 2414, if may be determined that the depth of the geographical location (e.g., the geographical location 4004 of FIG. 40A) is less than maximum degrees of separation then the neighbors (e.g., the neighbor 2920 of FIG. 29) list for person P may be processed. In operation 2416, it may be determined whether all the neighbors (e.g., the neighbor 2920 of FIG. 29) in the neighborhood (e.g., the neighborhood 2902A-N of FIG. 29) have been processed or not. If all the friends are processed it may be determined the queue is empty – the success or failure indicators are the allowable degrees of separation and the threshold is the “maximum allowable degrees of separation”]
Regarding Claims 7 and 17, Abhyanker does not explicitly teach further comprising: receiving digital location data from a verified user account, the digital location data comprising a verified digital representation of a location at or within the physical boundaries of the verified location; wherein generating the one or more location tests comprises using the verified digital representation as a digital representation of a location.
Herzog teaches further comprising: receiving digital location data from a verified user account, the digital location data comprising a verified digital representation of a location at or within the physical boundaries of the verified location; wherein generating the one or more location tests comprises using the verified digital representation as a digital representation of a location. [paragraph 0040, visit verification server 210 may receive a photograph of a bar code, a scanned image, a sound file of a recorded tone, a wireless signal exchange, an alphanumeric string or other unique pattern that includes information unique to a specific visit by a participant] [paragraph 0041, visit verification server 210 may extract location information from the visit proof. Location information may include a unique location identifier assigned to the location owner. Visit verification server 210 may then identify and retrieve its copy of the location owner key using the location information. Visit verification server 210 may decrypt the visit proof with the location owner key. Visit verification server 210 may decode or convert the visit proof into data components that contain information about the location where the visit proof was obtained, and other data captured according to the location owner's specifications. The visit proof may be authenticated based on the location owner key. In an embodiment, a service such as MICROSOFT.RTM. LIVE provided by MICROSOFT CORPORATION, Redmond, Wash., and associated security credentials (e.g., LiveID), may facilitate identification and authentication of the participant and/or the location owner] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Herzog with the disclosure of Abhyanker. The motivation or suggestion would have been to verify that each user of a community network lives at a residence associated with an address within the community network. (paragraph 0017)
Regarding Claims 8 and 18, Abhyanker discloses wherein: each location test of the one or more location tests corresponds to a weighted location value; determining result data for the one or more location tests further comprises determining a result for each location test of the one or more location tests, the result for each location test being determined based on the input from the device associated with the requesting user account and the corresponding weighted location value of the location test. [paragraph 0162, If it is determined that depth is more than maximum allowable degrees of separation then it may repeat the operation 2406. In operation 2414, if may be determined that the depth of the geographical location (e.g., the geographical location 4004 of FIG. 40A) is less than maximum degrees of separation then the neighbors (e.g., the neighbor 2920 of FIG. 29) list for person P may be processed. In operation 2416, it may be determined whether all the neighbors (e.g., the neighbor 2920 of FIG. 29) in the neighborhood (e.g., the neighborhood 2902A-N of FIG. 29) have been processed or not. If all the friends are processed it may be determined the queue is empty – the “weighted location value” would be the locations that are within the “maximum allowable degrees of separation”]
Regarding Claims 10 and 20, Abhyanker does not explicitly teach further comprising: determining, based on the result data, one or more automatic inputs associated with input from the device associated with the requesting user account, the one or more automatic inputs associated with input actions that are not performable by a human user; wherein determining a degree of association between the requesting user account and the verified location comprises determining not to associate the requesting user account with the verified location in the user account database based on the determined one or more automatic inputs; associating, in the user account database, the requesting user account with data indicating the presence of the one or more automatic inputs.
Herzog teaches further comprising: determining, based on the result data, one or more automatic inputs associated with input from the device associated with the requesting user account, the one or more automatic inputs associated with input actions that are not performable by a human user; wherein determining a degree of association between the requesting user account and the verified location comprises determining not to associate the requesting user account with the verified location in the user account database based on the determined one or more automatic inputs; associating, in the user account database, the requesting user account with data indicating the presence of the one or more automatic inputs. [paragraph 0041, visit verification server 210 may extract location information from the visit proof. Location information may include a unique location identifier assigned to the location owner. Visit verification server 210 may then identify and retrieve its copy of the location owner key using the location information. Visit verification server 210 may decrypt the visit proof with the location owner key. Visit verification server 210 may decode or convert the visit proof into data components that contain information about the location where the visit proof was obtained, and other data captured according to the location owner's specifications. The visit proof may be authenticated based on the location owner key. In an embodiment, a service such as MICROSOFT.RTM. LIVE provided by MICROSOFT CORPORATION, Redmond, Wash., and associated security credentials (e.g., LiveID), may facilitate identification and authentication of the participant and/or the location owner] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Herzog with the disclosure of Abhyanker. The motivation or suggestion would have been to verify that each user of a community network lives at a residence associated with an address within the community network. (paragraph 0017)

Allowable Subject Matter
Claims 6, 9, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 6 and 16, none of the closest prior art of record  explicitly teach nor suggest in detail, further comprising: generating one or more prototype location tests; sending the one or more prototype location tests to a device associated with a verified user account, the verified user account being associated with the verified location; determining prototype result data for the one or more prototype location tests, the prototype result data comprising input from the device associated with the verified user account in response to receiving the one or more prototype location tests; wherein generating the one or more location tests is based on the prototype result data in view of other limitations of the intervening claims.
Regarding Claims 9 and 19, none of the closest prior art of record  explicitly teach nor suggest in detail, wherein at least one digital representation of a location is a digital representation of a location that is not within the physical boundaries of the verified location in view of other limitations of the intervening claims.

Thus the prior arts of record taking singly or in combination do not teach or suggest the above-stated limitations taking wholly in combination with all the elements of each independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497